Citation Nr: 1820266	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-00 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 4, 2013, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a videoconference hearing in March 2018; he canceled the hearing request.


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran in writing, through his attorney, that he was withdrawing his appeal seeking an effective date prior to June 4, 2013, for the assignment of a 100 percent rating for PTSD; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim seeking an effective date prior to June 4, 2013, for the assignment of a 100 percent rating for PTSD; the Board has no further jurisdiction to consider an appeal in the matter38 U.S.C.§§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C. § 511 (a) is subject to a determination by the Secretary. 38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing. C.F.R. § 20.204 

In a March 2018 written statement, the Veteran, through his attorney, expressed his intent to withdraw his appeal seeking an effective date prior to June 4, 2013, for the assignment of a 100 percent rating for PTSD.  There is no allegation of error of fact or law remaining for the Board to consider as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking an effective date prior to June 4, 2013, for the assignment of a 100 percent rating for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


